UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7811



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAMONA MARIA DIFAZIO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-94-2)


Submitted:   April 16, 1998                 Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ramona Maria DiFazio, Appellant Pro Se. Kevin Michael Comstock,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia; Stephen
Wiley Miller, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant attempts to appeal from an order that has not yet

been entered in the district court. We dismiss the appeal for lack

of jurisdiction because this court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.
P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). There is neither a final order nor an appealable interlocu-

tory or collateral order in this case.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2